,|' ,
1¢ ___, ~;L‘

_‘. AO 98 (Rev. 12111- EDCA [Fresno ll¢r 13]) Appcarance and Compliance Bond

 

UNITED STATES DISTRICT CoURT §§ any §§ D

 

 

for the
Eastern District of California ncc 25 2013

UNITED STATES OF AMERICA, cL RK. u.e. olsT lcT coun~r

' ) EAST nn nls{jror§(cm_rr'onm»

V. ) w E'!' r' "':lr¢n\
§ Case No. 1:18-cr-00213 DAD BAM
HACEL ALFREDO ALVAREZ ) _ '
Dej@ndanr

APPEARANCE AND COMPLIANCE BOND

Defendant’s Agréement

I, HACEL ALFREDO ALVAREZ (defendan:), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:

( l7 ) to appear for court proceedings;
( li ) if convicted, to surrender to serve a sentence that the court may impose; or
( |7 ) to comply with all conditions set forth in any Order Setting Conditions of Release for me.

 

 

 

Type of Bond
( |" ) (l) This isa personal recognizance bond.
( l_ ) (2) This is an unsecured bond of $ , with net worth of: $
( |7 ) (3) This is a secured bond of $ Ful| equity , secured by: ‘
( l_ ) (a) $ , in cash deposited with the court.

( l7 ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(de.rcrr'be the cash ar other praperty, including claims an it -.ruch as a lien, martgage, ar loan -and attach proof of
ownershrp and value):

Not less than $25,000 property bond

 

 

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

( l_ ) (C) a bail bond With a SOlVent Sl]l'ety (attach a copy of the bail bond, or describe it and identify the surety)i

 

 

 

Forfeiture or Release of the Bond

Forfei!ure ofthe Bond. This appearance bond may be forfeited if the defendant `does not comply with the above
agreement The court may immediately order the amount of the bond surrendered to the United States, including the
security'for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order ajudgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.

v

AO 98 (Rev. 1211 l- EDCA [Fresno 11/13]) Appearance and Compliance Bond

Page 2

 

Release of the Bona'. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (l) the defendant is found not guilty on all charges, or (2) the defendant reports to

Serve a sentence.

Declarations

Ownershz'p of the Property/Wet Worth. I, the defendant ~ and each surety - declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;

(2) the property is not subject to claims, except as described above; and

(3) I will not reduce my net worth, sell any property, allow further claims to be made against any property,
or do anything to reduce the value while this Appearance and Compliance Bond is in effect.

Acceptance. I, the defendant _ and each surety - have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance and Compliance Bond.

I, the defendant- and each surety - declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)

Date: lT-' lO-"l 3

j, D;`N\rrs le>\re'v'l`r<n`n~

Surety/property owner - printed name

 

Defendant 's{lgnature

raw M§’?: /z /0 /g

Surety/property owner- signature and date

 

Sure¢y/property owner - printed name

Surety/property owner - signature and date

 

Strrety/property owner - printed name

Date: \9`;-[@\ |g

Approved.

Date: lb[ 261 15

Surety/property owner -.rr'gnature and date

CLERK OF COURT

 
 

Si natre of C[erk or Deputy Clerk

data aaa

Judge' s signature

 

